Exhibit (h)(2) Fee Waiver Agreement EULAV Asset Management, LLC. (the “Adviser”) and EULAV Securities, Inc. (the “Distributor”) each agree to extend the following fee waivers: Value Line Aggressive Income Trust: The Adviser waives .20% of the advisory fee and the Distributor waives .10% of the Rule 12b-l fee, for the period June 1, 2010 – May 31, 2011; Value Line New York Tax Exempt Trust: The Adviser waives .225% of the advisory fee and the Distributor waives .25% of the Rule 12b-l fee, for the period June 1, 2010 – May 31, 2011; Value
